Name: 86/164/EEC: Commission Decision of 9 April 1986 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1984 pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy
 Date Published: 1986-05-16

 Avis juridique important|31986D016486/164/EEC: Commission Decision of 9 April 1986 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1984 pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the German text is authentic) Official Journal L 130 , 16/05/1986 P. 0037 - 0040*****COMMISSION DECISION of 9 April 1986 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1984 pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the German text is authentic) (86/164/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Regulation (EEC) No 797/85, Whereas the Government of the Federal Republic of Germany has notified, pursuant to Article 17 (4) of Directive 72/159/EEC and to Article 13 of Directive 75/268/EEC, the text of the provisions listed in the Annex to this Decision; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission must decide whether, having regard to the compatibility of these provisions with the abovementioned Directives and to the objectives of the said Directives and to the need to ensure that the various measures are properly related, the conditions for a financial contribution by the Community in 1984 are satisfied; Whereas Article 3 of Council Directive 84/140/EEC of 5 March 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures (4) lays down that the expenditure incurred by Member States for the grant of aid for the realization of farm improvement plans granted after 29 February 1984 shall be eligible under the EAGGF, if the nature and allocation criteria thereof comply with those adopted by the Council in the future Regulation concerning the improvement of agricultural structures for plans for materially improving holdings; Whereas these characteristics and criteria are laid down in Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures, and in particular Article 2 thereof; Whereas, pursuant to the Principles of 8 May 1984 for the encouragement of investment in individual farms and the supplementary provisions adopted by the Laender, the scheme of aids for the implementation of development plans within the meaning of Article 4 of Directive 72/159/EEC is replaced by a scheme of aids for the implementation of plans for materially improving holdings; Whereas the provisions which regulate the characteristics and allocation criteria of these aids do not completely comply with the characteristics and criteria laid down by Regulation (EEC) No 797/85; Whereas, however the detailed report on the application of these provisions, submitted by the Government of the Federal Republic of Germany shows that of the 1 624 approved improvement plans in the meaning of Article 2 of Regulation (EEC) No 797/85, 1 428 provide for a substantial improvement of the income situation and 196 provide for its stabilization; Whereas this report shows therefore that the practical application of the provisions mentioned comply with the characteristics and criteria retained by Regulation (EEC) No 797/85; Whereas the Principles for the encouragement of farms in mountain areas and in certain less-favoured areas, in the version of 8 May 1984, are consistent with the objectives of Directive 75/268/EEC; Whereas the provisions of the Laender set out in the Annex, in so far as they deal with measures governed by Directives 72/159/EEC and 75/268/EEC, comply with the conditions of these Directives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the Annex to this Decision which were notified by the Government of the Federal Republic of Germany pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC satisfy the conditions for a financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC for the eligible measures under this Directives. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 72, 15. 3. 1984, p. 24. ANNEX List of the provisions applied in the Federal Republic of Germany in 1984 and which are the subject of this Decision I. - Principles for the encouragement of investment in individual farms and settlement of rural areas, in the version of 8 May 1984, - Principles of 8 May 1984 for the encouragement of hill farming and farming in certain less-favoured areas. II. Laender BAVARIA - Directives of 1 January 1983 laying down special conditions for financial assistance under Article 6 (5) of the Law on the promotion of agriculture in Bavaria (machinery syndicates), - Directives of 29 March 1978 on the encouragement of village improvements, in the amended version of 1 October 1983, - Directives of 17 February 1984 on agricultural credit granted by the Land, - Directives of 3 January 1983 on the Bavarian grassland and hill farming programme. BADEN-WUERTTEMBERG - Directives of 1 January 1977 to encourage machinery syndicates and farm relief services, - Directives of 2 November 1984 to encourage investment in the economic sector - Regional Programme, - Directives of 20 October 1981 concerning aid for the modernization of vineyards, - Directives of 10 May 1982 to encourage agricultural measures for the conservation of the agricultural landscape (subsidies to sheep farmers). HAMURG Directives of 16 November 1982 on investment grants for fruit and horticultural holdings. HESSE - Directives of 8 March 1975 on the granting by the Land of subsidies to land development associations, - Directives of 8 September 1983 on the promotion of joint land development schemes. LOWER SAXONY - Directives on the granting of subsidies to machinery syndicates, in the version of 10 October 1979, - Directives of 8 January 1982 to promote the restructuring of fruitgrowing on the lower Elbe, - Directives of 1 June 1977 and 28 September 1984 on village improvements, - Directives on the granting of land loans for farm investments. RHINELAND-PALATINATE Order of 22 December 1982 to promote the formation of machinery syndicates and the pooling of labour resources. SAARLAND - Decision of 5 June 1973 to promote cooperation between farms, - Directives of 1 September 1972 on interest-rate subsidies for agriculture. SCHLESWIG-HOLSTEIN - Directives of 3 November 1982 to encourage the formation of associations for the rational use of agricultural machinery (machinery syndicates), - Directives of 2 April 1981 to encourage the construction of buildings for cattle and pig farming, in the version of 17 December 1982, - Directives of 1 September 1983 on the financing of economic-security projects.